Title: From Thomas Jefferson to P. Stephen Chazotte, 29 January 1821
From: Jefferson, Thomas
To: Chazotte, P. Stephen


						
						
							Monticello
							Jany 29. 21.
						
					Th: Jefferson returns his thanks to mr Chazotte for the pamphlet he has been so kind as to send him on the several cultures proposed to be introduced into the Southern states. he is sensible of the advantages they will produce, but at the age of 77. he must leave the attention of these things to those who are young enough to aid and witness their success. he prays Mr Chazotte to accept his respectful salutations.
						
					